Citation Nr: 1202208	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  10-23 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines



THE ISSUE

Legal entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund. 



WITNESSES AT HEARING ON APPEAL

The Appellant and his granddaughter



ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The appellant contends that he has recognized guerilla service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund.  See the American Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, section 1002.  Section 1002(d) of that Act defines a person eligible for such a payment as any person who 

(1) served-(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or 

(B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable. 

The critical issue involved in this case is whether the appellant has the requisite military service. 

On a Form 21-526, received by VA in March 2009, the appellant provided his date of birth as occurring in March 1922.  Under service information, he stated that from January 1, 1945 to October 30, 1945, he was a private in "Inf. "E" Co., Sqdn. A, ZMD" and from September 24, 1942 to December 31, 1944, he was a member of the Masinloc Sector, WLGF-USAFFE.  VA received several other submissions at the same time as the appellant's formal application.  A document from the Philippine Army notes that the appellant was a private in "E" Co., Sqd. A, ZMD and was discharged October 30, 1945.  VA also received a document from the Philippine National Statistics Office indicating that the office had no way of verifying and could not issue a certified true copy of the appellant's birth record.  The appellant alleged on that document that he was born in March 1925.  Additionally, VA received a Philippine Application for Old Age Pension wherein the appellant listed his date of birth as occurring in March 1925 and that he served as a WWII-Guerilla.  Lastly, VA received a Form 21-4138 on which the appellant stated that he was born in March 1925 and served with the WWII-Guerrilla unit from September 15, 1942 to October 30, 1945.

A Form 21-3101 request for information was sent to the National Personnel Records Center (NPRC) with information listing the appellant's date of birth as in March 1925, his service as Guerilla, his unit of assignment as E Co Sqdn A ZMD, and his dates of service as September 15, 1942 to October 30, 1945.  A January 2010 response states that the appellant had no service as a member of the Philippine Commonwealth Army, including recognized guerrillas, in the service of the United States Armed Forces.  His claim was denied in a January 2010 decision.

In February 2010, VA received another Form 21-4138, which stated that the appellant served with the WWII-PA-USAFFE unit, when he previously stated that he served with the WWII-Guerilla unit.  Along with his March 2010 notice of disagreement (NOD), the appellant submitted several additional documents including one from the Headquarters Western Luzon Guerilla Forces which states that in 1942 the appellant swore to uphold the constitution of the United States and to become a member of the USAFFE Guerilla Forces.  He also submitted an Application for Settlement of Claims of Filipino Veterans under Republic Act No. 1889.  On this application, the appellant provided another date of birth occurring in March 1925 that differed from the previous date he provided as occurring in March 1925.  He indicated that he was a USAFFE-Guerilla serving with E Co., Sqdn., "A" Masinloc Sector ZMD Magsaysay Guerilla Forces.  

The Board finds that remand is required in order to ensure that the appellant receives the due process to which he is entitled.  See Sarmiento v. Brown, 7 Vet. App. 80 (1994).  VA has not attempted to submit the appellant's two alternative dates of birth (March 1922 and March 1925), his alternative dates of service (September 24, 1942 to December 31, 1944), or his alternative service units (USAFFE-Guerilla; WWII-PA-USAFFE, E Co., Sqdn., "A" Masinloc Sector ZMD Magsaysay Guerilla Forces).  Further, the additional documents submitted after the January 2010 response from the NPRC have not been considered by the service department when attempting to verify the appellant's service.  Copies of these documents should be included in the request to the service department.  See generally, Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008). 

In addition, the Board notes that the appellant has not received the notice required by 38 U.S.C.A. § 5103(a).  On remand, the appellant should be provided with such notice. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should provide the appellant with notice which complies with 38 U.S.C.A. § 5103(a) pertaining to the claim on appeal. 

2.  The RO should prepare a summary of all variations of the appellant's birth date contained in the record (there are three; one dated in March 1922 and two dated in March 1925.  The summary should also include all units to which he claims to have been assigned, including USAFFE-Guerilla, WWII-PA-USAFFE, and E Co., Sqdn., "A" Masinloc Sector ZMD Magsaysay Guerilla Forces.  His alternative dates of service of September 24, 1942 to December 31, 1944 should also be included in the summary.  The RO should provide this summary, as well as copies of the materials the appellant submitted after January 2010, to the appropriate service department and request that the service department determine whether the appellant had service as a member of the Philippine Commonwealth Army, including the Recognized Guerrillas, in the service of the U.S. Armed Forces. 

3.  Thereafter, and after undertaking any other development, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full the RO must issue a supplemental statement of the case (SSOC), and provide the appellant an opportunity to respond.  After the appellant has been given an opportunity to respond to the SSOC and the period for submission of additional information or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, the case should be returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



